1.An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims
   Claim 1, lines 19-20, the recitation “(preferably at least 0.35,…at least 0.55)” has been deleted
   Claim 2, line 1, “2” has been changed to –1—


2.The following is an examiner’s statement of reasons for allowance: The instant claims are considered to be allowable over the prior art of record in that such art does not disclose, teach or suggest the overall aspects of producing a silicone hydrogel contact lens by employing the instant siloxane monomer, polysiloxane crosslinker and hydrophilic amide monomer and a hydrophobic acrylic monomer of the instant glass transition temperature capable of dissolving the siloxane monomer, polysiloxane crosslinker and amide monomer with a concentration of at least 5 % as a polymerizable composition in conjunction with a non-silicone vinyl crosslinker and a free radical initiator in an organic solvent, polymerizing the composition in a mold, removing a resultant lens precursor from the mold using ultrasonic energy, post-molding processing the precursor to form a lens and packaging and sterilizing the lens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742